Learned, P. J.
If the plaintiff’s position is correct, that he continued to be the owner of the goods, then Tough was a bailee, and had a special property therein. As such he could maintain an action against a person who had wrongfully converted them. In such action he would recover the full value. Marsden v. Cornell, 62 N. Y. 215. The judgment in the action of replevin was practically a judgment for conversion. Tough was decided to be owner, and Coe to have wrongfully taken the property. For such wrongful taking Tough recovered against Coe the full value of the goods. The defendant now insists that such recovery is a bar to the recovery in the present action. The .plaintiff, on the contrary, says that only judgment and satisfaction are such bar. The opinion in the case above cited is unequivocal: “Either of them [meaning the general and the special owner] could maintain an action for the conversion of the chattel. Whichever of them first recovered, would recover *254the full value of it. A recovery by either barred a recovery by the other.” Page 223. Again: “If the special property man sues first, and recovers, a recovery by him is a bar to an action by the general owner. ” Page 222. How, it is quite possible that, in that case, there had been, not only recovery, but satisfaction. But it will be seen that the court distinguishes between the payment of the judgment, which gives title to the property, and the recovery of the judgment, which bars another recovery. This same doctrine is laid clown in Neff v. Thompson, 8 Barb. 213, and in Wheeler v. Lawson, 103 N. Y. 40, at page 47, 8 N. E. Rep. 360. So it was held in Green v. Clarke, 12 N. Y. 343, that if the general owner brought an action for conversion, and there was a judgment against him on the merits, this was a bar to an action by the bailee. It seems to us that these decisions have settled the question; and, as we are convinced that the recovery by Tough in the replevin action was practically a recovery for the conversion of the goods, we must hold that that judgment was a bar to this action. This view makes it unnecessary to consider the other question presented. Judgment reversed; new trial granted; costs to abide event.